Order sustaining writ of certiorari and annulling proceeding of the board of appeals reversed, with ten dollars costs and disbursements, and writ dismissed, and proceeding confirmed, upon the ground that the relator applying to the board of appeals for a variation of the requirements of the Zoning Law, † section?, subdivisions “a,” “e ” and “ g,” and section 20, failed to file with said board the requisite consents of property owners required by the law. The plans for alterations in relator’s building are also contrary to the provisions of section 6 of article II of the zoning resolution in that the alterations wore greater than fifty per cent of the value of the building, and the relator conceded that he had no permit for the operation of a public garage upon the premises. Applications to vary the zoning regulations in a particular case are addressed largely to the discretion of the board of appeals which will not be interfered with by the court except in clear cases of abuse of such discretion. (People ex rel. Kennedy v. Brady, 166 N. Y, 44, 49; People ex rel. Facey v. Leo, 110 Misc. Rep. 516; affd., 193 App. Div. 910; People ex rel. Beinert v. Miller, 188 id. 113.) Jenks, P. J., Rich, Putnam and Kelly, JJ., concur; Blackmar, J., not voting.

 See Building Zone Resolution July 25, 1916, as amd.— [Rep.